DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-16, in the reply filed on 10/10/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore claims 1-16 remain in the application for prosecution thereof while claims 7-20 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim is not further limiting as the second electrode is already recited to be formed by grazing incidence deposition.  The Examiner suggest cancelling the duplicate claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564).
Langenbacher et al. (2009/0145220) teaches a gas sensor and method of its production composed of a gas sensitive material having pores and cavities formed therein which improves time response of the sensor (abstract).  Langenbacher et al. (2009/0145220) depicts in Fig. 2a, a substrate (1) coated with an electrode (2) and then an insulator layer (5) provided on the electrode (2) which isolates it from electrode (9).  Next a gas-sensitive layer (4) is applied to the insulation layer (5) and finally a second electrode (3) connects to the electrode (9).  The electrodes (2,3) are formed by a vapor deposition ([0039],[0049]).
Langenbacher et al. (2009/0145220) fails to teach the vapor deposition process to be a grazing incidence deposition.
teaches forming a microporous gas permeable electrode structure by a vacuum evaporation process using an angle between the substrate and the evaporation source and this is known as a grazing incidence deposition (abstract).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Langenbacher et al. (2009/0145220) to form the electrode by a grazing incidence deposition as evidenced by Stormbom (5,607,564) to provide the ability to produce and electrode structure in a controlled fashion to a desired degree of gas permeability without ageing problems.  
Regarding claim 2, the gas sensitive layer can comprise alumina (Al2O3) [0029].
Regarding claims 6 and 7, the claims require a plurality of sensors and connecting together.  It has been well established that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, the porosity of the gas sensitive layer is more than 15% which is within the range claimed of 5%-99% [0033].
Regarding claims 9-12, Stormbom (5,607,564) teaches a grazing incidence deposition of a metal for the electrode and using an angle deposition smaller than 90 degrees which meets the claimed less than 450 degrees or 300 degrees.  
Regarding claim 13, the substrate is insulative and therefore passive [0061].   

Claims 3,4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) further in combination with Park et al. (2010/0134948).
Features detailed above concerning the teachings of Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) are incorporated here.
Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) fails to teach the gas sensitive layer to be formed applying an aluminum layer and growing aluminum oxide layer.
  Park et al. (2010/0134948) teaches using anodic anodized alumina as the gas sensitive layer in a humidity sensor (abstract and [0015]-[0018]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) gas sensitive layer to form it by depositing a aluminum layer and anodizing the layer as evidenced by Park et al. (2010/0134948) to produce an improved humidity sensor regarding its accuracy and sensitivity.
Regarding claim 16, the Examiner takes the position that the claimed thickness, and lateral extension of the porous layer would be a matter of design choice by one practicing in the art and absent a showing of criticality of these features would have been deemed an obvious modification within the skill of one practicing in the art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) further in combination with Kim et al. (2015/0137836).
Features detailed above concerning the teachings of Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) are incorporated here.
Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) fails to teach the humidity sensor to have sapphire or silicon as the substrate.
Kim et al. (2015/0137836) teaches using a sapphire or silicon substrate on which a humidity sensor is formed (abstract and [0029]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) humidity sensor to utilize a sapphire or silicon substrate as evidenced by Kim et al. (2015/0137836) with the expectation of similar success.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) further in combination with Cobianu et al. (2017/0328855).
Features detailed above concerning the teachings of Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) are incorporated here.
Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) fails to teach the humidity sensor to have a drain connecting sensitive layer to the electrode.
Cobianu et al. (2017/0328855) teaches a humidity sensor with a source and drain (abstract). 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) humidity sensor to utilize a drain in the structure as evidenced by Cobianu et al. (2017/0328855) with the expectation of modulating the conduction and sensitivity of the sensor.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) further in combination with Li et al. (2016/0123944).
Features detailed above concerning the teachings of Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) are incorporated here.
Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) fails to teach providing a conductive layer over the bottom electrode prior to insulation layer.
Li et al. (2016/0123944) teaches a gas sensor whereby a conductive silver paste layer is provided on an electrode surface which helps bonding thereof [0021]. 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Langenbacher et al. (2009/0145220) in combination with Stormbom (5,607,564) humidity sensor to provide a conductive layer on the electrode as evidenced by Li et al. (2016/0123944) with the expectation of improving bonding from a subsequent layer applied electrode.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715